           Case 1:21-cr-00089-EGS Document 8 Filed 03/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :         CRIMINAL NO.: 21-089 (EGS)
                                             :
                v.                           :
                                             :
LEWIS EASTON CANTWELL,                       :
                                             :
                      Defendant.             :


                                MOTION TO UNSEAL CASE
       The United States of America, by its attorney, the United States Attorney for the District

of Columbia, hereby moves the Court to unseal this case. In support of its motion, the government

states as follows:

       On February 18, 2021, the defendant was arrested on the indictment in this case and he had

his initial appearance before the Court in the Western District of North Carolina. A status hearing

is scheduled before this Court on March 2, 2021. Accordingly, this case no longer needs to remain

sealed, and the government requests that the Court enter an order unsealing the case.

                                                 Respectfully submitted,

                                                 MICHAEL R. SHERWIN
                                                 ACTING UNITED STATES ATTORNEY


                                             /s/ Frederick Yette
                                             Frederick Yette, D.C. Bar 385391
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7733
                                              Frederick.Yette@usdoj.gov
